[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                                FILED
                    _____________________________U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 07-14127                   OCT 29, 2008
                         Non-Argument Calendar            THOMAS K. KAHN
                                                              CLERK
                    _____________________________

                  D. C. Docket No. 07-01449-CV-CAP-1

SOMPHONE THOCK PHANHMIXAY,

                                                         Petitioner-Appellant,

     versus

STEVE ROBERT, Warden,

                                                        Respondent -Appellee.


                     ___________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                     ___________________________

                            (October 29, 2008)

Before EDMONDSON, Chief Judge, BIRCH and DUBINA, Circuit Judges.
PER CURIAM:

       Somphone Thock Phanhmixay, a Georgia prisoner proceeding pro se,

appeals the dismissal of his habeas petition, 28 U.S.C. § 2254, as barred by the

one-year statute of limitations of the Antiterrorism and Effective Death Penalty

Act of 1996 (“AEDPA”). Reversible error has been shown; we vacate and remand

for additional proceedings.

       On 11 March 2003, a state court affirmed Phanhmixay’s convictions for

armed robbery, theft by taking, aggravated assault, simple battery, kidnaping, and

possessing a firearm during the commission of a crime. But the state court

remanded Phanhmixay’s case for resentencing because the trial court failed to

merge certain convictions in accordance with state sentencing law. According to

Phanhmixay, he was resentenced on 24 April 2003. He also claimed that he filed a

state habeas petition on 16 March 2004 and that proceedings

on this petition ended on 14 May 2007. Phanhmixay filed his section 2254

petition on 14 June 2007.1



  1
    This date is the date Phanhmixay signed his section 2254 petition. A pro se prisoner’s collateral
action is deemed filed on the date it is delivered to prison authorities for mailing. Adams v. United
States, 173 F.3d 1339, 1341 (11th Cir. 1991). Here, it is unclear when Phanhmixay delivered his
section 2254 petition to authorities; but absent state-presented evidence to the contrary, we presume
that the petition was delivered to prison authorities on the date the petitioner signed it. See
Washington v. United States, 243 F.3d 1299, 1301 (11th Cir. 2001).

                                                 2
       The district court, adopting the report and recommendation of the magistrate

judge, calculated the limitations period from 21 March 2003: the date the time

expired for Phanhmixay to file a petition for writ of certiorari to the Georgia

Supreme Court after the affirmance of his direct appeal. The district court

determined that Phanhmixay’s state habeas petition tolled the limitations period

until 14 May 2007 but concluded that his section 2254 petition was not filed

within the remaining untolled time in the limitations period. Relying on Rainey v.

Sec’y, Dep’t of Corr., 443 F.3d 1323, 1326 (11th Cir. 2006), the district court

concluded that Phanhmixay’s resentencing did not affect the start of the

limitations period because he challenged only his original convictions -- and not

his resentencing -- in his section 2254 petition.2 We granted a certificate of

appealability on whether the district court properly dismissed Phanhmixay’s

petition as untimely in the light of Burton v. Stewart, 127 S. Ct. 793, 798-99

(2007), and Ferreira v. Sec’y, Dep’t of Corr., 494 F.3d 1286, 1293 (11th Cir.

2007), petition for cert. filed (U.S. Jan. 30, 2008) (07-1008).

       On appeal, Phanhmixay argues that, under Ferreira, the limitations period

did not begin to run until his resentencing became final and, thus, his section 2254



   2
    The district court relied on the dates set forth by Phanhmixay; he did not submit documentary
evidence of his resentencing or state habeas proceedings.

                                               3
petition was timely. We review de novo a district court’s determination that a

habeas petition is time-barred. Moore v. Crosby, 321 F.3d 1377, 1379 (11th Cir.

2003).3

       The AEDPA imposes a one-year limitations period on all habeas corpus

petitions. See 28 U.S.C. § 2244(d)(1)(A) (measuring this one-year period from,

among other things, “the date on which the judgment became final by the

conclusion of direct review or the expiration of the time for seeking such review”).

While a “properly filed application for State post-conviction or other collateral

review” is pending, however, the limitations period is tolled. 28 U.S.C.

§ 2244(d)(2).

       In Ferreira, we concluded that “AEDPA’s statute of limitations begins to

run from the date both the conviction and the sentence the petitioner is serving at

the time he files his application become final because judgment is based on both

the conviction and the sentence.” 494 F.3d at 1293 (emphasis in original) (relying

on Burton, 127 S. Ct. at 798-99). In Ferreira, we overruled our prior precedent in

Rainey, where we had concluded that if a petitioner challenges only his original




  3
   In addition, we liberally construe pro se pleadings. See Tannenbaum v. United States, 148 F.3d
1262, 1263 (11th Cir. 1998).

                                               4
conviction after resentencing, then the statute of limitations begins when the

original conviction becomes final. Id. at 1290, 1293.

          Accordingly, the district court erred in relying on Rainey to conclude that

Phanhmixay’s resentencing did not affect the start of his limitations period on his

section 2254 petition. The district court accepted the dates set forth by

Phanhmixay; and based on these dates, Phanhmixay’s conviction became final --

at the earliest -- on 24 April 2003, the date of the resentencing order.4 When he

filed his state habeas petition on 16 March 2004, 39 days remained in the

limitations period. Phanhmixay filed his section 2254 petition within the

remaining untolled time after the state court resolved his state habeas petition on

14 May 2007.

          In sum, the district court erred in not calculating the limitations period from

the date of the resentencing judgment as mandated by Ferreira. Accordingly, we

vacate and remand for additional proceedings.5

          VACATED AND REMANDED.



      4
    From the documents before the district court, it is unclear whether Phanhmixay appealed his
rensentencing.
  5
    Phanhmixay did not submit documentary evidence about the pertinent dates in the district court,
but he does submit this evidence with his brief. Because these documents were not presented to the
district court, they are not properly before us now. But the State concedes that Phanhmixay’s dates
are correct, and the parties can submit the proper documentation on remand.

                                                5